KINETICS MUTUAL FUNDS, INC. and KINETICS PORTFOLIOS TRUST FIFTH AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIFTH AMENDMENT dated as of this 18th day of December, 2009, to the Fund Accounting Servicing Agreement, dated as of December 15, 2005, as amended June 16, 2006, December 15, 2006, March 5, 2007 and December 6, 2007, is entered into by and among Kinetics Mutual Funds, Inc., a Maryland corporation, Kinetics Portfolios Trust, a Delaware business trust and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company. RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement dated as of December 15, 2005, as previously amended (the “Agreement”); and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit A and Exhibit B are hereby superseded and replaced with Exhibit A and Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Jay Kesslen By: /s/ Michael McVoy Name: Jay Kesslen Name: Michael R. McVoy Title: Vice President Title: Executive Vice President KINETICS PORTFOLIOS TRUST By: /s/ Leonid Polyakov Name: Leonid Polyakov Title: Treasurer 1 Exhibit A to the Fund Accounting Servicing Agreement – Kinetics Mutual Funds, Inc. and Kinetics Portfolios Trust at December, 2009 Separate Series of Kinetics Mutual Funds, Inc. – Feeder Funds Name of Series The Internet Fund The Global Fund The Paradigm Fund The Tactical Paradigm Fund The Medical Fund The Small Cap Opportunities Fund The Kinetics Government Money Market Fund The Market Opportunities Fund The Water Infrastructure Fund The Multi-Disciplinary Fund Separate Series of Kinetics Portfolios Trust – Master Investment Portfolios Name of Series The Internet Portfolio The Global Portfolio The Paradigm Portfolio The Medical Portfolio The Small Cap Opportunities Portfolio The Kinetics Government Money Market Portfolio The Market Opportunities Portfolio The Water Infrastructure Portfolio The Multi-Disciplinary Portfolio 2 Exhibit B to the Fund Accounting Servicing Agreement – Kinetics Mutual Funds, Inc. and Kinetics Portfolios Trust Fee Schedule at December, 2009 – Master Portfolios Annual fee based on complex of Master Portfolios net assets: * basis points on the first $ * basis point on the balance Plus out-of-pocket expenses, including pricing service: Domestic and Canadian Equities $ Options $ Corp/Gov/Agency Bonds $ CMOs $ Currency transactions $ International Equities and Bonds $ Municipal Bonds $ Money Market Instruments $ Mutual Funds $/fund/mo. Fees and out-of-pocket expenses are billed to the fund monthly.Note:all schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. Annual fee schedule at December, 2009 – Feeder Funds of basis point on complex of Feeder Fund net assets Plus:The Paradigm Absolute Return Fund:$ per year. Minimum Annual Fee of $ Note:Minimum is based on the combined fees for both the Master Portfolios and the Feeder Funds and does not include pricing of securities fees. 3
